Case: 19-20202      Document: 00515224920         Page: 1    Date Filed: 12/05/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                            United States Court of Appeals
                                                     Fifth Circuit

                                                                              FILED
                                                                         December 5, 2019
                                    No. 19-20202                           Lyle W. Cayce
                                  Summary Calendar                              Clerk


NELSON ONYINYECHI,

               Plaintiff - Appellant

v.

B. A. RIDINGS; J. KAISER BAUM; CITY OF PASADENA; STEPHANIE DE
LA ROSA; BAYSHORE MEDICAL CENTER, INCORPORATED; LEANN
PATTERSON,

               Defendants - Appellees




               Appeal from the United States District Court for the
                           Southern District of Texas
                            USDC No. 4:18-CV-1294


Before HIGGINBOTHAM, HO, and ENGELHARDT, Circuit Judges.
PER CURIAM:*
       AFFIRMED. See Fifth Cir. R. 47.6.




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.